 1                           IN THE UNITED STATES DISTRICT COURT
 2                               FOR THE DISTRICT OF ARIZONA
 3
 4   United States of America,                )   No. CR 17-242-TUC-JAS (EJM)
                                              )
 5              Plaintiff,                    )   ORDER
                                              )
 6   vs.                                      )
                                              )
 7                                            )
     Dennis Raymond McPherron,                )
 8                                            )
                Defendant.                    )
 9                                            )
                                              )
10
11     Pending before the Court is a Report and Recommendation (Doc. 83) issued by United
12   States Magistrate Judge Markovich that recommends denying the Government’s motion in
13   limine (Doc. 50). A review of the record reflects that the parties have not filed any
14   objections to the Report and Recommendation and the time to file objections has expired.
15     The Court has reviewed the record and concludes that Magistrate Judge Markovich’s
16   recommendations are not clearly erroneous. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72;
17   Johnson v. Zema Systems Corp., 170 F.3d 734, 739 (7th Cir. 1999); Conley v. Crabtree, 14
18   F. Supp. 2d 1203, 1204 (D. Or. 1998).
19     Accordingly, IT IS HEREBY ORDERED as follows:
20   (1) Magistrate Judge Markovich’s Report and Recommendation (Doc. 83) is accepted and
21   adopted.
22   (2) The Government’s motion in limine (Doc. 50) is denied.
23         DATED this 24th day of October, 2019.
24
25
26
27
28
